Citation Nr: 1200959	
Decision Date: 01/10/12    Archive Date: 01/20/12

DOCKET NO.  06-20 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an increased disability rating for posttraumatic stress disorder (PTSD), currently rated as 70 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to August 1969.

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2005 rating decision by a Regional Office (RO) of the United States Department of Veterans Affairs (VA), which continued a 50 percent rating for PTSD.  In an April 2006 rating decision, the RO increased the rating to 70 percent, effective in March 2005, the date the claim for increase was received.  


FINDING OF FACT

Total social and occupational impairment due to service-connected PTSD has not been shown.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 70 percent for PTSD have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130 Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a claimant in the development of a claim for VA benefits.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The Court has stated that the requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Insufficiency in the timing or content of VCAA notice is harmless, however, if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, VA provided the Veteran notice, in a March 2005 letter, regarding what information and evidence is needed to substantiate a claim for an increased rating, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  That letter advised the Veteran to submit evidence from medical providers, statements from others who could describe their observations of his disability level, and his own statements describing the symptoms, frequency, severity and additional disablement caused by his disability.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (VCAA notice in a claim for increased rating need not be "veteran specific").  In subsequent letters, VA also advised the Veteran how VA determines disability ratings and effective dates.  The claim was last adjudicated in October 2011.

The record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, post service treatment records, and VA examination reports.  In addition, prior remand directives have been accomplished.  Specifically, documents pertaining to a claim for a total disability rating based on individual unemployability (TDIU) were associated with the claims file, VA treatment records were obtained, and the Veteran was afforded a VA examination in November 2010.  In addition, a January 2010 letter asked the Veteran to provide information concerning private treatment.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

The Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran actively participated in the claims process by submitting evidence and argument and reporting for examinations.  Therefore, he was provided with a meaningful opportunity to participate in the claims process, and he has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless, and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Rating for PTSD

Service connection for PTSD was established by a February 1998 rating decision.  The Veteran filed a claim for increased rating in March 2005.

VA determines disability ratings by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  Ratings are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2011); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2011); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2011); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2011).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's condition.  Schafrath, 1 Vet. App. at 594.  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board therefore will consider whether different ratings are warranted for different time periods.  

The Rating Schedule provides for evaluating mental disorders such as PTSD under a General Rating Formula for Mental Disorders.  That formula, in pertinent part, provides the following ratings:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name  .......................... 100 percent

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships  ............................................. 70 percent

38 C.F.R. § 4.130.

One factor which may be considered is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); see also Richard v. Brown, 9 Vet. App. 266 (1996).  GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some meaningful interpersonal relationships.  A score of 51 to 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers).  A GAF score of 41 to 50 indicates serious symptoms and serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep job), while a GAF score of 31 to 40 indicates major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is unable to work).  See DSM-IV.  A GAF score of 21 to 30 indicates that behavior is considerably influenced by delusions or hallucinations, or serious impairment in communication or judgment (e.g., sometimes incoherent, acting grossly inappropriately, suicidal preoccupation), or an inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends).  A GAF score of 11 to 20 indicates that there is some danger of hurting oneself or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement), or an occasional failure to maintain minimal personal hygiene, or gross impairment in communication.

While the Rating Schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130 (2011).  Rather, they are but one factor to be considered in conjunction with all the other evidence of record. 

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

On a VA PTSD examination in May 2005, the Veteran reported that he had dreams about Vietnam virtually nightly, and awoke in an agitated, disoriented state once or twice a week.  He related having a very volatile temper, and having outbursts of unwarranted verbal threats toward family members and strangers.  He indicated that he spent a lot of time alone.  He stated that he was able to manage his activities of daily living.  He reported some recent history of suicidal ideation.  The examiner noted that the Veteran's affect was notably sad and serious, and that his speech was logical.  The Veteran denied any symptoms of a psychotic nature.  The examiner described the Veteran's PTSD as moderately severe, and assigned a GAF score of 45.

On VA PTSD examination in May 2008, the Veteran reported that his difficulty being around people made him mostly unable to go out to eat.  He attributed his unemployed status mostly to physical disorders.  He stated that he was able to complete his activities of daily living.  He related a history of suicide attempts but denied current suicidal or homicidal ideation.  The examiner observed that the Veteran was oriented, with normal speech, attention, and thought process, and anxious and tearful affect.  The examiner found that the impairment in functioning the Veteran described was moderate.  The examiner assigned a GAF score of 53.

During VA outpatient treatment visits in 2009, the Veteran expressed suicidal ideation and plan and homicidal ideation.  In July 2009, VA clinicians sent the Veteran, on commitment papers, for inpatient psychiatric treatment at a private facility.  At that facility, he denied suicidal ideation, homicidal ideation, or perceptual alterations.  Treating clinicians found that he was no longer suicidal, and discharged him after five days.  On discharge, they assigned a GAF score of 60.

On VA PTSD examination in November 2010, the Veteran indicated that he was on medication to treat his PTSD.  He reported a continuing tendency to get into physical or verbal altercations with minimal provocation.  He stated that he had not gotten into a physical fight in the last four to five years.  He reported that he avoided crowds and places where he might be provoked to violence.  He related having sporadic and short-lived homicidal thoughts, and no suicidal thoughts.  The examiner noted that the Veteran was oriented and had clear speech.  The Veteran's mood was anxious, his thought process was rambling, and his thought content was characterized by preoccupation with one or two topics, and ruminations.  There was no evidence of delusions or hallucinations.  The examiner found that the Veteran could perform activities of daily living such as grooming and self-feeding, but had moderate problems with recreational activities and severe problems with shopping.  The examiner opined that, if the Veteran were physically able to work, the manifestations of his PTSD would more likely than not cause significant occupational difficulty.  The examiner assigned a GAF score of 45.  The examiner specifically indicated that total social and occupational impairment due to PTSD was not shown.

Examination and treatment records reflect the Veteran's accounts and clinicians' observations.  This evidence shows a PTSD disability picture that does not more nearly approximate the criteria for a 100 percent rating.  The Veteran's occupational and social impairment results in impairment in most areas, but is less than total.  His thought processes and communication are not grossly impaired.  There is no evidence of delusions or hallucinations.  He reports having inappropriate behavior, but only intermittently.  He has violent impulses, but usually does not act on them, and so does not present a persistent danger of hurting himself or others.  Indeed, the GAF scores assigned during the course of the appeal do not reflect that the clinicians perceive a persistent danger of the Veteran hurting himself or others, which would warrant a GAF score of 20 or less.  He has no trouble with activities of daily living that can be performed at home, though he has difficulty with public interaction.  On examinations he has been oriented, with no evidence of severe memory loss.  The preponderance of the evidence is against a rating higher than 70 percent.

The Board notes that the Veteran is already in receipt of a total (100 percent) disability rating based on individual unemployability, effective from his March 2005 date of claim.  Accordingly, no further action pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009) is necessary. 

The Board has considered whether the Veteran's disability presents a disability picture so exceptional or unusual as to render impractical the application of the regular standards of the Rating Schedule, such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2011); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide a higher rating for more severe disability than currently shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.

ORDER

Entitlement to a disability rating higher than 70 percent for PTSD is denied.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


